Title: To Thomas Jefferson from John Cabeen, 2 June 1781
From: Cabeen, John
To: Jefferson, Thomas


        
          Please your Excellency
          Charlott’s Ville, June 2d. 1781
        
        I make bold to Inform you, of the melancholly and Deplorable Situation I am in at present. I inform your Excellency that I have been taken prisioner, by the Americans, at the Southren Department about Three years ago, and after being Taken, got a Parole from Governor Caswell to go to any part, of the Country, to work for the Country. I accordingly Proceeded and advanced, Settled in Richmond, and married, my Inclination was never to Interfere at either Side. I Resided and Lived in Richmond when the British were there, my Inclination did not Lead me to go with them, as being married in this Country. I afterwards rented a place in Newcastle, and Coming to Richmd. to get Money, which was Due to me, for work I had Made for Some of the Inhabitants, as I am a Shoemaker by Trade (misfortunately) altho’ not having ill Intention, going to Richmond, at the time the British Lately Came up the River, was apprehended, and Carry’d before Colo. Davis, on Suspicion of being not a friend to America. I am a Prisioner of War, but do not want to be Exchanged. I have not had any hearing, am now Confined in Irons among Criminals of the Greatest Crimes. There are Some here, which are Guilty of Murder, that is without any Irons, and walks in and out as they please. I humbly Request your Excellency will order me to be Released from Irons, as it is Beyond all humanity to treat prisioners of War after Such a manner, without being Guilty of Some misbehaviour. Now if it be agreeable to the Benignity of your Excellency I should be glad if I Could have the Priviledge of Going home, to my family, which I Suppose is Now Suffering, as they have Nothing to Subsist on, as I am Confined. I always Intend to be an Inhabitant of America, as long as I live. The above is the Circumstances and Nature of what is alledged  against me, and your Excellency Duly Considering my Situation, will Cause you the prayers of the Distressed and I Remain your Excellency’s Most Obedient and Very Humble Servant,
        
          John Cabeen
        
      